Exhibit 10.1

QLOGIC CORPORATION

2005 PERFORMANCE INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR EQUITY AWARD PROGRAM

(Amended and Restated Effective May 22, 2014)

 

1. Establishment; Purpose

This Non-Employee Director Equity Award Program (this “Program”) is adopted
under, and any shares of Common Stock issued with respect to awards granted
under this Program after the date of its adoption shall be charged against the
applicable share limits of, the QLogic Corporation 2005 Performance Incentive
Plan (the “Plan”). The purpose of this Program is to promote the success of the
Corporation and the interests of its stockholders by providing members of the
Board who are not officers or employees of the Corporation or one of its
Subsidiaries (“Non-Employee Directors”) an opportunity to acquire an ownership
interest in the Corporation and more closely aligning the interests of
Non-Employee Directors and stockholders. This Program shall be effective as of
the date of its adoption by the Board, and certain Plan amendments were approved
by the Corporation’s stockholders at the Corporation’s 2008 annual meeting (the
“2008 Annual Meeting”) (including, without limitation, the deletion of the
automatic director grant provisions of the Plan set forth in Appendix A
thereof). Except as otherwise expressly provided herein, the provisions of the
Plan shall govern all awards made pursuant to this Program. Capitalized terms
are defined in the Plan if not defined herein.

 

2. Participation

Equity award grants under this Program (each such award, a “Director Award”)
shall be made only to Non-Employee Directors who have not, within three
(3) years immediately preceding the applicable date of such grant, received any
stock option, stock bonus, stock appreciation right or other similar stock award
from the Corporation or any of its Subsidiaries, except as provided by this
Program or pursuant to Appendix A of the Plan prior to the 2008 Annual Meeting
(an “Eligible Director”).

 

3. Equity Award Grants

3.1 Initial Award Grant. If any person who is not then an officer or employee of
the Corporation shall first become a Non-Employee Director on or after the date
of the 2008 Annual Meeting, there shall be granted automatically to such person
on such date a Director Award on the terms set forth below (the “Initial
Grant”); provided that no such Initial Grant shall be made to any Non-Employee
Director who does not then qualify as an Eligible Director.

3.2 Subsequent Annual Award Grants. Subject to Section 3.3, there shall be
granted automatically at the close of business on the date of the first annual
meeting of stockholders of the Corporation each year at which the members of the
Board are elected or reelected (each such date, an “Annual Meeting Date”), a
Director Award on the terms set forth below to each Eligible Director who is
re-elected as a director of the Corporation at such meeting (each, an “Annual
Grant”).

 

1



--------------------------------------------------------------------------------

3.3 Proration of Annual Grants. If a period of less than twelve (12) months has
elapsed between (i) the date that a Non-Employee Director first received a
Director Award pursuant to Section 3.1 above or, prior to the date of the 2008
Annual Meeting, pursuant to Section A.2(a) of Appendix A of the Plan (the date
of grant of any such award, an “Initial Award Date”) and (ii) the Annual Meeting
Date, then the number of shares of Common Stock subject to any Annual Grant
granted to an Eligible Director pursuant to Section 3.2 shall be prorated by
multiplying (x) the number of such shares or units, as applicable, subject to
such Annual Grant (as determined under Section 4 below), by (y) a fraction, the
numerator of which shall be the number of days from and including the Initial
Award Date through and including the Annual Meeting Date, and the denominator of
which shall be the number of days since the last annual meeting of stockholders
at which the members of the Board were elected or reelected preceding the Annual
Meeting Date through and including the Annual Meeting Date (but in no event
shall such fraction be greater than one (1)).

3.4 Maximum Number of Shares. Notwithstanding any other provision herein or in
the Plan, Director Awards hereunder that would otherwise exceed any applicable
share limit of Section 4.2 of the Plan shall be prorated within such limitation.

 

4. Determination of Grant Levels

4.1 Board or Administrator Approval. In each calendar year during the term of
the Plan, commencing in 2008, the Board or the Administrator (which, if
appointed for purposes of this Program, must be a committee of the Board) will
determine, on or prior to the Annual Meeting Date for such calendar year, the
grant levels for the Director Awards to be made to Non-Employee Directors under
this Program for the period commencing on such Annual Meeting Date and ending on
the day before the next succeeding Annual Meeting Date (the “Director Grant
Period”). The action of the Board or the Administrator, as applicable, shall set
forth its approval of such Annual Grants and any Initial Grants that may be made
during the Director Grant Period commencing on such Annual Meeting Date and
shall set forth each determination required to be made pursuant to Section 4.2.

4.2 Types of Awards and Grant Levels. Each Initial Grant made pursuant to this
Program shall consist of a nonqualified stock option and an award of restricted
stock units. Each Annual Grant made pursuant to this Program shall consist of an
award of restricted stock units. If a Non-Employee Director who is serving as
Chairman of the Board is entitled to an Annual Grant under Section 3.2, the
grant levels for such grant will be determined independently from the Annual
Grant levels determined for the other Non-Employee Directors as provided below
in this Section 4.2. The number of shares of Common Stock subject to each
Initial Grant and Annual Grant shall be determined as follows:

 

  •  

The value of equity awards granted to non-employee directors of each of a

 

2



--------------------------------------------------------------------------------

 

peer group of companies for the Corporation selected by the Board or the
Administrator for the applicable year (the “Peer Group”) will be determined by
the Board or Administrator (with options and similar awards granted by such
companies being valued as of the date of grant of the respective award using a
Black – Scholes or similar valuation model and with restricted stock units and
similar awards granted by such companies being valued as of the date of grant of
the respective award based on the closing market price on that date of grant of
the shares subject to the award), with separate determinations being made each
year for the value of equity awards granted to non-employee directors generally,
the value of equity awards granted to non-employee directors serving as Chairman
of the Board (or equivalent title), and the value of equity awards granted to
newly elected or appointed non-employee directors. The Board or the
Administrator will determine each year (i) a target amount (expressed in
dollars) for the Corporation’s Non-Employee Directors not serving as Chairman of
the Board (or equivalent title); (ii) if a Non-Employee Director is then serving
as Chairman of the Board (or equivalent title), a target amount (expressed in
dollars) for the Corporation’s Chairman of the Board; and (iii) a target amount
(expressed in dollars) for any newly elected or appointed Non-Employee Director
(each, a “Target Amount”). The Target Amount determined for new Non-Employee
Directors under clause (iii) above shall apply to any Non-Employee Director
newly elected or appointed to the Board during the applicable Director Grant
Period identified in Section 4.1. The Board or the Administrator, as applicable,
will have discretion to make appropriate adjustments in the data for the Peer
Group and/or the Target Amounts as necessary to carry out the intent of these
provisions (which may include, without limitation, adjustments to mitigate the
effects of extraordinary one-time grants made by Peer Group members,
extraordinary changes in the time commitments of directors, differences in the
timing or frequency of grants, unusual grant terms or types of awards not
contemplated, or similar circumstances).

 

  •  

In the case of an Initial Grant, 50% of the Target Amount for any newly elected
or appointed Non – Employee Director will be delivered in the form of a
nonqualified stock option and 50% of the Target Amount for any newly elected or
appointed Non – Employee Director will be delivered in the form of an award of
restricted stock units. In the case of an Annual Grant, 100% of the Target
Amount will be delivered in the form of an award of restricted stock units. The
number of shares of Common Stock that will be subject to any such restricted
stock unit award will equal (i) the dollar value of the portion of the
applicable Target Amount to be granted in the form of such restricted stock unit
award, divided by (ii) the fair market value of a share of Common Stock on the
applicable grant date; provided, however, that in the event the fair market
value of a share of Common Stock on the applicable grant date for an

 

3



--------------------------------------------------------------------------------

 

Annual Grant is less than $10.00 per share, then the dollar value of the
applicable Target Amount to be granted in the form of such restricted stock unit
award will be divided by $10.00. The number of shares of Common Stock that will
be subject to any such nonqualified stock option will equal (x) the dollar value
of the portion of the applicable Target Amount to be granted in the form of such
nonqualified stock option, divided by (y) the per-share fair value of the option
on the applicable grant date (based on the Black – Scholes or similar valuation
method and assumptions then generally used by the Corporation in valuing its
options for financial statement purposes).

 

5. Terms of Options

The purchase price per share of the Common Stock covered by each stock option
granted pursuant to this Program shall be 100% of the fair market value (as that
term is defined in Section 5.6 of the Plan) of the Common Stock on the date of
grant of the option. The exercise price of any stock option granted under this
Program shall be paid in full at the time of each purchase in any of the
following methods (or combination thereof): (i) cash, check payable to the order
of the Corporation, or electronic funds transfer, (ii) subject to compliance
with all applicable laws, rules and regulations, and subject to such procedures
as the Administrator may adopt, the delivery of previously owned shares of
Common Stock or pursuant to a “cashless exercise” with a third party who
provides financing for the purposes of (or who otherwise facilitates) the
purchase or exercise of awards. Shares of Common Stock used to satisfy the
exercise price of an option shall be valued at their fair market value on the
date of exercise. Each stock option granted under this Program and all rights or
obligations thereunder shall commence on the date of grant of the award and
expire no later than ten years thereafter, subject to earlier termination as
provided in Section 8 below.

 

6. Payment of Restricted Stock Units

Restricted stock units granted pursuant to this Program shall be payable in an
equivalent number of shares of Common Stock as soon as practicable after (and in
all events within two and one-half months after) such units vest in accordance
with Section 7.

 

7. Vesting of Equity Awards

Subject to earlier termination as provided in Section 8 below, each nonqualified
stock option and each award of restricted stock units granted under this Program
shall become vested in the following manner:

 

  •   Each Initial Grant granted under this Program shall become vested as to
one-third (1/3) of the total number of shares of Common Stock subject to the
option or restricted stock unit award, as applicable, on each of the first,
second and third anniversaries of the date of grant; and

 

4



--------------------------------------------------------------------------------

  •   Each Annual Grant granted under this Program shall become vested as to the
total number of shares of Common Stock subject to the restricted stock unit
award on the earlier of (i) the day prior to the annual meeting of the
Corporation’s stockholders that occurs in the calendar year following the
calendar year in which the award is granted or (ii) the first anniversary of the
date of grant.

 

8. Termination of Directorship

If an Eligible Director’s services as a member of the Board terminate for any
reason, (a) any portion of a stock option granted pursuant to this Program which
is not then vested and exercisable shall immediately terminate, and any portion
of such option which is then vested and exercisable may be exercised within a
period of one (1) year after the date of such termination, or until the
expiration of the option or termination of the option pursuant to Section 7.4 of
the Plan, whichever first occurs, and (b) any portion of a restricted stock unit
award granted pursuant to this Program which is not then vested shall terminate
as of the date of such Eligible Director’s termination of service.

 

9. Plan Provisions; Award Agreement; Amendments; Administration

Each equity award granted under this Program shall otherwise be subject to the
terms of the Plan (including, without limitation, the provisions of Section 7.1
of the Plan respecting adjustments to awards that are outstanding as of the date
of an event contemplated therein and Section 7.4 of the Plan respecting early
termination of outstanding awards). Each award granted hereunder shall be
evidenced by a written award agreement in the form approved by the Board or the
Compensation Committee of the Board for use in evidencing equity award grants
made pursuant to this Program. The Board may from time to time amend this
Program without stockholder approval; provided that no such amendment shall
materially and adversely affect the rights of a Non-Employee Director as to an
option granted under this Program before the adoption of such amendment. This
Program does not limit the Board’s authority to make other, discretionary award
grants to Non-Employee Directors pursuant to the Plan. The Plan Administrator’s
power and authority to construe and interpret the Plan and awards thereunder
pursuant to Section 3.2 of the Plan shall extend to this Program and awards
granted hereunder. As provided in Section 3.3 of the Plan, any action taken by,
or inaction of, the Administrator relating or pursuant to this Program and
within its authority or under applicable law shall be within the absolute
discretion of that entity or body and shall be conclusive and binding upon all
persons.

 

5